Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to Amendment filed on 07/1/2022. As directed by the Amendment, claims 1 and 6 have been amended and claims 4-5 have been canceled. As such, claims 1-3 and 6-15 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the original specification does not provide sufficient details describing an embodiment of “at least one position is immovable” with the interpretation of only one position where the apparatus body is immovable and the other position is movable  or with the interpretation of the number of positions at which the apparatus body is immobile is less than the different positions that the attachment means of the support provided to the apparatus body (refer to the claim limitation of “the support comprises attachment means for attaching the apparatus body to the support in at least two different positions about the longitudinal axis of the apparatus body” and “wherein at least one position is immovable”). The original disclosure disclosed the following:
in the last paragraph of page 6, “the support (110) may comprise grooves (114a) and the apparatus body (102) may comprise additional protrusions (114b) at the longitudinal ends of the apparatus body (102), which protrusions (114b) may be inserted into the grooves (114a) for attaching or fixing the apparatus body (102) to a number of positions to the support (110). The protrusions (114b) at the longitudinal ends may comprise protrusions (114b) that have a triangular or rectangular cross-section shape. Correspondingly, the grooves (114a) will have substantially the same shape to fit the apparatus body (102) attachment protrusions (114b) therein.”
 In the first paragraph of page 7, “Alternatively, the support (110) may comprise a cradle-like attachment means such as that the support (110) comprises a number of grooves with a shape corresponding to the apparatus body (102) to house the apparatus body (102) from the surfaces (106a, 106b, 106c) sufficiently therein without letting the apparatus body (102) move or revolve once fitted therein. The number of grooves (114a) act as mechanical fixing means, which lock the apparatus body (102) immovably to a position. Further, such attachment means are operable simply by inserting the apparatus body (102) into the support (110) and grooves (114a) therein. This enables the apparatus (100) to be used such that any surface or edge of the apparatus body (102) is dragged with pressure on a human body part or that part of the human body part is pressed and dragged across any part of the apparatus body (102) while the apparatus body (102) is fixed in the support (110). The apparatus body (102) isn't hence rotated during use although it may be made to rotate e.g. when used by hand without the support (110).”; 
The cited original disclosure disclosed different configurations of the attachment means that lock the apparatus body to the support and in all of those positions the apparatus body is always immovable when in used with the support. The only instance where the apparatus body is movable is that it is used by hand without the support. As such, the original disclosure did not provide sufficient detail of an embodiment of “at least one position is immovable” when in used with the support with the claimed requirement of “wherein the support comprises attachment means for attaching the apparatus body to the support in at least two different positions”. Therefore, the applicant has not reasonably conveyed to one ordinary skilled in the relevant art that that inventor or  a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, that the applicant had possession of the claimed invention as recited in claim 1.
	Claims 2-3 and 6-15 are rejected based on claim dependence.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, limitation “wherein at least one position is immovable” renders claim indefinite for the following reasons:
It is unclear if limitation “at least one position is immovable” is intended to refer back to limitation “in at least two different positions about the longitudinal axis of the apparatus body” recited in lines 7-8 of claim 1 or if this is a distinct position which is different the earlier recited limitation. If the Applicant is intended to refer back to the earlier recited limitation, the claim limitation should be amended as “at least one position of the at least two different positions is immovable”.
Limitation “at least one position is immovable” renders claim indefinite because it is unclear what “at least one position is immovable” in intended to claim here because “one position” is not something immovable or movable. If the Applicant meant to claim “in at least one position of the at least two different positions, the apparatus body is immovable with respect to the support”, the claim limitation is suggested to amend to claim so to clarify the claiming subject matter.
Limitation “immovable” in “at least one position is immovable” renders claim indefinite because the metes and bounds of “immovable” is unclear because two acceptable interpretations for this claim limitation are:
Under broad reasonable interpretation, “immovable” can be used to describe a structure that is  immovable in a certain directions such as laterally and/or vertically. In this case, attachment means of the support can be configured to restrict lateral and/or vertical direction(s). 
In a narrow interpretation, “immovable” can be used to describe a structure that is immovable in any directions including rotational, vertical, and horizontal.
For examination purposes and  to expedite prosecution, both interpretations are considered and art rejections for both interpretations are provided under the 103 rejections section below. If the intended to claim the apparatus body is immovable in a specific direction, the Application is suggested to clearly claim so.
Claims 2-3 and 6-15 are rejected based on claim dependence.
Claim 2, limitation “the apparatus body comprises fixed or movable sleeve or a plurality of sleeve parts fitted over the outer surface of the apparatus body” renders claim indefinite. Since dependent claim 2 required the apparatus body comprises a movable sleeve but claim 1 required the apparatus body is immovable when in used with the support, it is unclear if “immovable” in claim 1 means the apparatus body is immovable in vertical and horizontal directions but other movable directions including rotational of the apparatus body (the movable sleeve is part of the apparatus body) are still allowed. If the Applicant’s intent of the apparatus body is “immovable” where “immovable” is applied to restrict rotational so that the body does resolve around its longitudinal axis (as claimed in claim 6 and as supported by the  first paragraph in page 7 of the original specification), the Applicant is suggested to clarify so in the independent claim 1 or in claim 2 to overcome the 112(b) issue in claim 2.
Claims 8 and 11 recites “The apparatus of claim 4” renders claim indefinite as claim 4 was canceled by the Amendment. For examination purposes, claims 8 and 11 are read to be depended on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (U.S. Publication 2013/0190664 hereinafter Johnson).
Regarding claim 1, Johnson discloses a therapeutic, fitness and sports enhancement apparatus comprising: an elongated apparatus body (Fig. 19, [0089]: massage bar 994 and massage apparatus 600) with three or more rounded edges (annotated Figure 3 below: rounded edges) connected by curvilinear outer surfaces (annotated Figure 3 below: curvilinear outer surface) between said edges about a longitudinal axis without a plurality of projections on the outer surfaces (annotated Figure 3 below shown this configuration); and a support (Figs. 17, 18 and 23, [0104], [0107]: ribbed surface mount 951), wherein the support comprises attachment means (Fig. 17, [0107]: curved slot 956 of ribbed surface mount 951 comprises at least one rib 960 and Fig. 18: [0109]: aperture 980 of the ribbed surface mount 950) for attaching the apparatus body (Figs. 21: massage bar 994 and massage bar 600) to the support (Figs. 22: ribbed surface mount 951) in at least two different positions about the longitudinal axis of the apparatus body (Fig. 22, [0105], [0107]: shown the first configuration of the apparatus body/massage bar 994 and massage ball 600 where the massage bar 994 is mounted and locked in the rib 960; Figs. 18 and 25, [0109]: shown the second configuration of the apparatus body/massage bar 994 and massage ball 600 wherein the massage bar 994 is fitted within the aperture 980), wherein at least one position is immovable (Figs. 17, 20 and 22, [0105, [0107] and [0114]: as only the massage ball 600 are pivotally or rotationally coupled about shaft 753 of the massage bar 994, when corves let 956 is biased against the handle 995 of the massage bar 994, the massage bar 994 is immovable in horizontal, vertical and rotational directions wherein the massage ball 600 is immovable in horizontal and vertical directions).

    PNG
    media_image1.png
    626
    514
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abdo (U.S. Publication 2016/0022529 hereinafter Abdo) in view of Gordon (U.S. Publication 2017/0216136 hereinafter Gordon).
Regarding claim 1, Abdo discloses a therapeutic, fitness and sports enhancement apparatus comprising: 
an elongated apparatus body (Fig 3, [0056]: roller 30 and cross bar 28) with a curved outer surface without a plurality of projections on the outer surface (Figs. 1 and 3 shown this configuration); and a support (Figures 2 and 3, [0047]: each arm 12 and 14 includes a middle portion 16 and [0054]: nuts 42 and bolts 40), comprises attachment means (Fig. 3, [0054]: nuts 42 and bolts 40 and middle portion 16) for attaching the apparatus body (Fig.3: roller 30 and cross bar 28) to the support (Figures 2 and 3, [0047]: each arm 12 and 14 includes a middle portion 16 and [0054]: nuts 42 and bolts 40) in at least two different positions about the longitudinal axis of the apparatus body (Fig. 3: the left and the right of the cross bar 28), wherein at least one position is immovable (Fig. 3: when the apparatus/roller 30 and the cross bar 28 are attached to the arms 12 and 14 by nuts 42 and bolts 40, roller 30 and bar 28 are immovable both in horizontal, vertical and rotational directions. Alternatively, since the apparatus body/ roller 30 and bar 28 are removable by unscrewing the nuts 42/bolts 40, , the apparatus body is capable of being in two different positions when the rollers 40 and bar 28 are flipped from the left the right and are being attached back in place). 
Abdo does not explicitly disclose the elongated apparatus body with three or more rounded edges connected by curvilinear outer surfaces between said edges about a longitudinal axis.
However, Gordon discloses a massager with an elongated apparatus body (Figure 32: steel tube 32 and massage treatment section 14) and also teaches the elongated apparatus body (Figs. 1 and 3, [0089]: treatment section 14) having three rounded edges (Fig. 3, [0088]: edges 24 and 26 are rounded; [0092]: edge 28 formed as an exchangeable edge; [0021]: edge 28 could be exchanged when worn which could be rounded) connected by curvilinear outer surfaces (Figure 3 shown curvilinear outer surfaces which connected between edges 24, 26 and 28) between said edges about a longitudinal axis (Figure 3: edges 24, 26 and 28). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Abdo’s elongated body/roller to have three rounded edges connected by curvilinear outer surfaces between said edges about a longitudinal axis, as taught by Gordon, as an art-recognized alternative configuration of the massage treatment section.
Regarding claim 2, Abdo as modified, discloses the apparatus of claim 1, wherein the apparatus body comprises a fixed sleeve (Figs 4A-4D, [0057]: removable cover 110) fitted over the outer surfaces of the apparatus body (Fig, 4A-4D, [0057]: roller can optionally be covered with a removable cover 110; [0061]:  the cover increases the diameter of the roller and this increases the body massage area compare to an uncovered roller).
Regarding claim 3, Abdo as modified, discloses the apparatus of claim 1, wherein the apparatus body (Gordon’s Figs 1 and 3, [0087]: massage treatment section 14) comprises a heatable or a coolable material (Gordon’s [0087]: rubber elastic material- this material is heatable and coolable) .
Regarding claim 6, Abdo as modified,  discloses the apparatus of claim 1 wherein the attachment means (Abdo’s Figs. 2 and 3, [0053 and [0054]]: middle portion 16 and bolts 40 and  nuts 42) fix the apparatus body (Fig 3, [0056]: roller 30 on the cross bar 28) immovably to the support (Figs. 2 and 3, [0053] and [0054]: arms 12 and 14) so that the apparatus body (Fig 3, [0056]: roller 30 on the cross bar 28) does not revolve around its longitudinal axis (Figure 3 shown this configuration).
Regarding claim 10, Abdo as modified, discloses the apparatus of claim 1, wherein a cross-sectional profile of the apparatus body comprises a semi triangular (Gordon’s Figure 3 shown the cross-sectional profile of the elongated treatment section 14 has a semi-triangular shape).
Regarding claim 12, Abdo as modified, discloses the apparatus of claim 1, wherein at least two of the curvilinear outer surfaces of the apparatus body are different from each other by having different cur10vilinear trajectories (Fig. 3, [0088]: edges 24 and 26 are slightly rounded; [0092] edge 28 may be an formed as an exchangeable edge have a plurality of ribs 30; and [0021]: an edge is exchangeable when it is worn out- which means the radius of that edge is different than the other two- since the radius of at least two edges are different the trajectories of the two curvilinear surfaces also different).
Regarding claim 13, Abdo as modified, discloses the apparatus of claim 1, wherein the three curvilinear outer surfaces of the apparatus body are different from each other by each of the three curvilinear outer surfaces having different curvilinear trajectories (Gordon’s Fig. 3, [0020]: three edges with different properties are arranged.. always has an edge available that is suitable for the body section to be treated; Fig. 3 , [0088]: edges 24 and 26 are slightly rounded; [0092] edge 28 may be an formed as an exchangeable edge have  a plurality of ribs 30; and [0021]: an edge is exchangeable when it is worn out- which means the radius of that edge is different than the other two- since the radius of at least two edges are different the trajectories of the two curvilinear surfaces also different; Figure 3 shown the radius of edge 24 is different than edge 26 and the replaceable edge 28 can be worn out which would also have a different radius. Since each radius of edges 24, 26 and 28 are different from each other, the curvilinear trajectory of each outer surface also different from each other).
Regarding claim 14, Abdo as modified, discloses the apparatus of claim 1 wherein at least two (Gordon’s Fig. 3: edge 24 and edge 28) of the three edges  (Fig. 3: edges 24, 26, and 28) of the apparatus body have a different roundness ([0088]: edges 24 and 26 are slightly rounded; [0092] edge 28 may be formed as an exchangeable edge have  a plurality of ribs 30; and [0021]: an edge is exchangeable when it is worn out- which means the roundness of edge 28 is different than edge 24).
Regarding claim 15, Abdo as modified, discloses the apparatus of claim 1, wherein each of the three edges (Gordon’s Fig. 3: edges 24, 26 and 28) of the apparatus body have a different roundness (Figure 3 shown edge 24 has a different roundness than edge 26; [0092] edge 28 may be formed as an exchangeable edge that has a plurality of ribs 30; and [0021]: an edge is exchangeable when it is worn out- which means the radius of edge 28 can be different than edges 24 and 26; [0020]: three edges with different properties are arranged.. always has an edge available that is suitable for the body section to be treated).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abdo and Gordon, as applied to claim 1 above, and further in view of Boucher et al. (U.S. Patent 5,251,620 hereinafter Boucher).
Regarding claim 7, Abdo as modified, discloses the apparatus of claim 1. 
Abdo as modified, does not explicitly disclose the apparatus body comprises soapstone.
However, Boucher discloses a foot massager comprising elongated apparatus body (Fig.1: rollers 7) having three or more edges (Figure 4a shown this configuration) and also teaches the apparatus body comprises soap stone (Col. 2 Ln. 44: soapstone roller 7).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Abdo’s apparatus body to comprise soapstone, as taught by Boucher, for the benefit of easy to manufacture as it is easy to cut into various shapes and can be easy be heated in hot water and able to sustain high temperature for an extended period of time (Col.2 Lns. 38-42).

Claims 1, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abdo (U.S. Publication 2006/0100557 hereinafter Huang) in view of Toivonen (U.S. Patent 2,767,707 hereinafter Toivonen).
Regarding claim 1, Huang discloses a therapeutic, fitness and sports enhancement apparatus comprising: an elongated apparatus body (Fig.1, [0014]: cylinder 40) with curved outer surface (Fig. 2 shown this configuration) about a longitudinal axis with a plurality of projections (Fig.1. [0018]: multiple knobs extend from the outer periphery of the cylinder) on the outer surfaces; and a support (Figs 1 and 2, [0018]: treadle 30 and axle 42; Figures 1 and 2 shown the treadle 30 functions a support for the roller 40), the support comprises attachment means (Figs 1 and 2, [0018]: the apertures on the left and right of the treadle 30) 20for attaching the apparatus body (Figs. 1 and 2, [0018]: cylinder 40) to the support (Fig. 2, [0018]: treadle 30) in at least two different positions (Figs. 1 and 2 shown the 2 apertures at where the axles 42 extended through the treadle 40 are on the left and right of the treadle and they are at two different positions of the cylinder 40) about the longitudinal axis of the apparatus body (Figs 1 and 2: cylinder 40), wherein at least one position is immovable (Figures 2 and 3: when the roller 40 is fixed to treadle 30 by the axle 42, the roller 40 is immovable in vertical and horizontal directions).
Huang does not disclose the elongated apparatus body having three or more sharp edges connected by curvilinear outer surfaces between said edges about a longitudinal axis.
However, Toivonen discloses a massager for massaging the soles of the feet (Col. 1, Lns. 25-26) having an elongated apparatus body and also teaches the elongated apparatus body with three or more rounded edges (Fig. 4, Col. 2, Ln.35: longitudinal ridges 23 shown as rounded edges) connected by curvilinear outer surfaces (Figure 4 shown curvilinear outer surfaces connect the ridges 23) between said edges (Fig. 4: longitudinal edges 23) about a longitudinal axis.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified the Huang’s elongated body to have three or more rounded edges connected by curvilinear outer surface between said edges about a longitudinal axis, as taught by Toivonen, as an art-recognized alternative configuration of a massaging roller body.
Regarding claim 8, Abdo as modified, discloses the apparatus of claim 1, wherein the support (Huang’s Figure 4: treadle 30) comprises a gripping means (annotated Huang’s Figure 3 below: gripping means) 30configured to be gripped by toes (Figure 3 shown the gripping means can be gripped by toes).

    PNG
    media_image2.png
    477
    551
    media_image2.png
    Greyscale


Regarding claim 9, Huang as modified, discloses the apparatus of claim 8 wherein the gripping means comprise protrusions (annotated Figures 3 above and Figure 4 shown the griping means comprises protrusions) in the support (Figs. 3: treadle 30) at one side (annotated Figure 3 above: gripping means are disposed on the upper side of where the cylinder 40 is fixed to the treadle 30) of where the apparatus body (Fig. 3: cylinder 40) is fixed to the support (Fig. 3: treadle 30).
Regarding claim 11, Huang as modified, discloses the apparatus of claim 4, wherein the support (Huang’s Figure 3: treadle 30) comprises a structure defined 5by at least two surfaces (annotated Figure 3 below: first surface and second surface) joined in a fixed angle (Figure 3 shown this configuration) therebetween and configured to stretch a sole of a foot (annotated Figure 3 shown the first and second surface are capable to be configured to stretch a sole of a foot).

    PNG
    media_image3.png
    477
    551
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed on  07/1/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument of Huang in view of Toivonen in the last paragraph of page 2 and first paragraph of page 3 of the Remarks, that Huang does not teach treadle is immovable and cited Huang’s [0019] to give support for this argument, the Examiner respectfully disagrees. The claim appears to require the apparatus body to be immovable when fixed into the support by the attachment means. In this case, the cylinder 40 is immovable in vertical and horizontal direction as it is being fixed by the axle 42 into the treadle 30. Please see the 112 claim rejection about limitation “at least one position is immovable” above for more detail and explanation of “immovable” interpretation.
Regarding Applicant’s argument of Abdo in view of Gordon in pages 3-4, where the Applicant argues that the combination of Abdo in view of Gordon would change the principle of operation of Abdo, the Examiner respectfully disagrees. More specifically, on the first and second paragraphs of page 4 of the Remarks, the Applicant argued that “Abdo requires a smooth or regular circle for a cover to be applied, otherwise said cover would apply an irregular force and wear. See Abdo Figure 8E”, the Examiner respectfully disagrees because Figure 8E does not provide any explanation about the requirement of the roller has to be smooth or regular circle for the cover to cover the roller. Upon double checking the drawings and specification of Abdo, no support is found related the Applicant’s argument. On the other hand, Abdo’s Figures 4A- 4D and paragraphs [00057]-[0061] shown the cover 110 can be easily conform to/cover the roller’s shape and it can be fixed to the roller by having different mechanisms. Abdo also pointed out the benefit of increasing massaging area of the body by having the cover 110 wrapped/covered the roller compare to the uncovered rollers ([0061]). In additional, regarding Applicant’s argument of “Further, the proposed combination would frustrate the purposed of Abdo, which relies on the locking motion to use. See Abdo at FIG. 10A-10D. The proposed combination would not use the apparatus as a roller as it is intended to be used in Gordon, and thus would frustrate Abdo’s purpose as well” on the second paragraph of page 4 of the Remarks, the Examiner respectfully disagrees. Figures 10A-10D of Abdo shown the roller being used to massage different parts of the body where different parts of the roller make contact with different part of the body part, modifying Abdo roller to have different edges as taught by Gordon actually benefit the user to have a deeper and more penetrated massage effect.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785